Citation Nr: 0502833	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-10 734A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to restoration of a 60 percent disability 
rating for service-connected hypertension, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected left ankle disability, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on two periods of active duty: from 
October 1973 to September 1977 and from October 1979 to May 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions, one issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington and another from the RO in St. Paul, 
Minnesota.  Between the dates of the contested rating 
decisions, the veteran moved from the state of Washington to 
Minnesota; the St. Paul RO now has jurisdiction over the 
veteran's claims.

The appeals of the veteran, which as discussed immediately 
below have separate procedural histories, have been merged 
for the sake of simplicity.

Procedural history

The hypertension claim

In regards to the veteran's claim for entitlement to 
restoration of a 60 percent disability rating for 
hypertension, the Seattle RO granted service connection for 
hypertension in an October 1995 rating decision and assigned 
a 10 percent disability rating.  In an August 1999 rating 
decision, the veteran's disability rating was increased to 60 
percent.  

This appeal comes before the Board on appeal from a November 
2001 rating decision issued by Seattle RO which reduced the 
veteran's disability rating to 10 percent.  A detailed 
procedural history will be provided as part of the Board's 
discussion of this issue below.

This claim was previously before the Board in September 2003.  
At that time, the claim was remanded for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  After this 
development was completed, the case was returned to the 
Board.  

The ankle claim

In regards to the veteran's claim for entitlement to an 
increased disability rating for left ankle sprain, the 
veteran was granted service connection for a left ankle 
disability in an October 1995 rating decision; a 
noncompensable disability rating was assigned.  The veteran 
filed an increased rating claim in February 2002.  This 
appeal comes before the Board on appeal from an October 2001 
rating decision issued by the St. Paul RO which increased the 
veteran's left ankle disability rating to 20 percent.  The 
veteran has expressed disagreement with the increased rating.  
See AB v. Brown, 6 Vet. App. 35 (1993) [applicable law 
mandates that it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that a claim remains in controversy where less than 
the maximum benefit available is awarded]. 

Other issue

In the veteran's August 2002 substantive appeal (VA Form 9) 
as to the RO's decision to reduce the hypertension rating 
from 60 percent to 10 percent, the veteran stated that he 
should be "given a rating of 50 percent or higher."  It 
appears that the veteran was raising a claim for an increased 
disability rating for hypertension, contingent on an 
unfavorable outcome as to his restoration claim.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [VA's statutory duty 
to assist means that VA must liberally read all documents or 
oral testimony submitted to include all issues presented]; 
Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992) [VA is 
obligated to consider all issues reasonably inferred from the 
evidence of record].  

The issue of the veteran's entitlement to an increased rating 
for hypertension is one which is separate and distinct from 
the restoration issue which is now before the Board on 
appeal.  It has not yet been addressed by the RO.  In light 
of the Board's decision to deny the restoration claim, the 
increased rating claim is referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the 
Board does not have jurisdiction of an issue not yet 
adjudicated by the RO].


FINDINGS OF FACT

1.  The disability rating for the veteran's service-connected 
hypertension had been in effect for less than five years at 
the time it was reduced.

2.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating for hypertension, to 
include providing proper notification of the proposal to 
reduce the disability rating and giving the veteran the 
opportunity to submit evidence.

3.  At the time of the reduction in the assigned disability 
rating in November 2001, there was objective evidence 
demonstrating improvement in the severity of the veteran's 
hypertension.

4.  The veteran's left ankle disability is manifested by pain 
and loss of motion; there is no presence of ankylosis.

5.  The evidence does not show that the veteran's left ankle 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of November 2001 implementing the proposed 
reduction.  38 C.F.R. § 3.105(e) (2004).

2.  The reduction of the veteran's disability rating for 
hypertension from 60 percent to 10 percent was warranted, and 
the requirements for restoration have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344,  
4.104, Diagnostic Code 7101 (2004).

3.  The criteria for a disability in excess of 20 percent for 
a service-connected left ankle disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Code 5271 (2004).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004.)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to restoration of a 
previously-assigned 60 percent disability rating for service-
connected hypertension.  He also seeks an increased 
disability rating for his service-connected left ankle 
sprain, which is currently evaluated as 20 percent disabling.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims folder may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
folder in reaching its conclusions.

The Veterans Claims Assistance Act 

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000)[codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Court has been more specific concerning evaluation of 
restoration claims; this will be discussed below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2004 SSOC, the December 2003 SOC and 
the August 2002 SOC of the pertinent law and regulations, of 
the need to submit additional evidence on his claims, and of 
the particular deficiencies in the evidence with respect to 
his claims. 

More specifically, with regard to the veteran's claim for 
restoration, the RO sent the veteran a letter in March 2001, 
explaining the proposed reduction in VA benefits for his 
service-connected hypertension.  The letter explained the RO 
proposed to reduce the veteran's disability rating from 60 
percent disabling to 10 percent disabling based on evidence 
from the veteran's December 2000 VA examination.  The March 
2001 letter notified the veteran that he could "submit 
medical or other evidence to show that we should not make 
this change.  The best type of evidence to submit is a 
statement from a physician who recently treated or examined 
you.  It should include detailed findings about the 
condition(s)."  The letter also stated that if the veteran 
did not provide evidence within sixty days, his disability 
rating would be reduced.  See 38 C.F.R. § 3.105(e) (2004).  
The veteran did not submit additional evidence in the 60-day 
period.

In addition, pursuant to the Board's September 2003 remand, 
the VA Tiger Team in Cleveland, Ohio sent the veteran a 
detailed VCAA letter in March 2003.  That letter detailed 
what evidence had recently been added to the file.  The 
veteran was notified that he was to contact the Tiger Team, 
with a specific name and address provided, if he had any 
additional evidence pertinent to his claim.  

In regards to the veteran's claim for an increased disability 
rating, a letter was sent by the St. Paul RO to the veteran 
in March 2002 which was specifically intended to address the 
requirements of the VCAA.  The veteran was advised that he 
was to notify the RO as to all medical treatment that he had 
received for the ankle.  The RO indicated that it would 
obtain medical treatment records from the Minneapolis VA 
Medical Center.  With respect to private medical treatment, 
the veteran was informed that he could furnish such records 
himself or that VA would assist him in obtaining such records 
if he identified them.  Two consent forms were enclosed for 
that purpose.  The veteran was also informed that he would be 
scheduled for a physical examination at the Minneapolis VA 
Medical Center.  [The examination was in fact accomplished in 
April 2002.]

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  This has been 
done.  In the March 2002 and March 2004 VCAA letters, the RO 
informed the veteran that VA was responsible for getting 
relevant records from any Federal agency, including from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment) or from the Social Security 
Administration.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The March 2002 letter informed the veteran that he could 
provide private medical records, but that VA would assist him 
in obtaining such records if he so desired.  The March 2004 
letter told the veteran that VA would make reasonable efforts 
to obtain "relevant records not held by a Federal agency.  
This may include records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  The letter explained to the veteran that it was 
still his responsibility to ensure that the RO received all 
requested records that were not in the possession of Federal 
department or agency, and that if he wished for the RO to 
request private records on his behalf he must give enough 
information about them so that the RO could request them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2002 letter advised the 
veteran to "tell us about your [left ankle] disability and 
the problems it causes you."  
The March 2004 letter requested: "If there are any 
additional medical records that would support your 
[restoration] claim, please let us know."  The Board 
believes that this substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that the March 2002 and March 2004 letters 
properly notified the veteran of the information and 
evidence, not previously provided to VA, that was necessary 
to substantiate the claims, and they properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the March 2004 letter requested a response within 60 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

Review of the record also reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of these claims, which was by rating decision in November 
2001 and October 2002.  Ss has been discussed above, the 
veteran was subsequently provided with VCAA notice.  The 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to the VA notice.  Supplemental Statements of the 
Case were issued with respect to the ankle issue in January 
2004 and with respect to the restoration issue in April 2004, 
reflecting readjudication of both claims.  Therefore, there 
is no prejudice to the veteran in proceeding to consider his 
claims on the merits.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the veteran's service 
medical records and VA and private treatment records.  The 
veteran was provided VA medical examinations in December 2000 
and April 2002, the results of which will be referred to 
below.  The reports of the medical examinations reflect that 
the examiner reviewed the veteran's medical records, recorded 
his past medical history, noted his current complaints, 
conducted physical examinations and rendered appropriate 
diagnoses and opinions.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  He 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claims.  See 38 C.F.R. § 3.103 (2003).

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to restoration of a 60 percent disability 
rating for service-connected hypertension, currently 
evaluated as 10 percent disabling.

Pertinent law and regulations

Disability ratings - in general

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1 and 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  38 C.F.R. § 4.13.

Reductions in ratings

(i.) Basis for reduction

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2004); 
Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000); Brown, 5 Vet. App. at 420-21.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2004).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

(ii.) Procedure

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. 
§ 3.105(e) (2004).

(iii.) Standard of review

As discussed above, in general, when there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).

The Court has specified the burden of proof with respect to 
ratings reductions claims:

Because the issue in this case is whether the RO was 
justified in reducing the veteran's 60 percent rating, rather 
than whether the veteran was entitled to "reinstatement" of 
the 30 percent rating, the Board was required to establish, 
by a preponderance of evidence and in compliance with 38 
C.F.R. § 3.344(a), that a rating reduction was warranted.

See Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 
Vet. App. 320, 325 (1995).

Specific rating criteria

Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated systolic hypertension)] provides 
for a 60 percent rating for diastolic pressure predominantly 
130 or more and a 40 percent disability rating for diastolic 
pressure is predominantly 120 or more.  A 20 percent 
disability rating is warranted for diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  A 10 percent disability rating is warranted for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.

Note (1): Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.

Note (2): Evaluate hypertension due to aortic insufficiency 
or hyperthyroidism, which is usually the isolated systolic 
type, as part of the condition causing it rather than by a 
separate evaluation.

See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).

[The Board notes in passing that the rating criteria for 
cardiovascular disease, 38 C.F.R. § 4.104 et seq., was 
amended, effective January 12, 1998.  Since all pertinent 
rating actions occurred after that effective date, only the 
current regulation is applicable.]  

Factual background

As noted in the Introduction, the RO granted service 
connection for hypertension in an October 1995 rating 
decision and assigned a 10 percent disability rating.  

Private treatment records from Group Health show the 
following blood pressure readings: August 8, 1996 - 128/84; 
November 25, 1997 - 136/96; November 18, 1998 - 164/108; 
November 18, 1998 - 180/118; November 18, 1998 - 164/108. 

The veteran presented for a VA examination in April 1999.  
Blood pressure readings in both arms were 200/130 at the 
beginning of the examination and 180/130 at the end of the 
examination.

In an August 1999 rating decision, the RO increased the 
veteran's disability rating to 60 percent disabling, 
effective December 30, 1998.  

During a December 2000 VA examination, the veteran had blood 
pressure readings of 130/100 in the right arm and 124/94 in 
the left arm.  

VA treatment records are dated from August 2001 to November 
2001 and show the following blood pressure readings: August 
11, 2001 - 145/80; October 11, 2001 - 168/108; October 25, 
2001 - 144/97.

The RO proposed to reduce the veteran's hypertension 
disability rating in a February 2001 rating decision.  In a 
November 2001 rating decision the RO reduced the veteran's 
disability rating to 10 percent, effective February 1, 2002.



Analysis

Procedural concerns

In this case, the RO issued a rating decision in February 
2001 that proposed the reduction in the disability rating for 
the veteran's service-connected hypertension.  The veteran 
was advised of the proposed reduction on March 7, 2001.  He 
did not submit any additional evidence at that time.  The RO 
issued a rating decision in November 2001, implementing the 
proposed reduction, effective from February 1, 2002.  The 
veteran was notified of this reduction by letter dated 
November 15, 2001.  This appeal followed.

As discussed in the law and regulations section above, there 
are specific requirements that must be met before VA can 
reduce a disability rating. 
See 38 C.F.R. § 3.344 (a) and (b) (2004).  However, 38 C.F.R. 
§ 3.344(c) limits the applicability of those requirements to 
ratings that have been in effect for five years or more.

The appropriate dates to be used for measuring the five-year 
time period, according to VA regulation, are the effective 
dates, i.e., the date that the disability rating subject to 
the reduction became effective is to be used as the beginning 
date and the date that the reduction was to become effective 
is to be used as the ending date. 
See Brown, 5 Vet. App. at 417-18.

In the August 1999 RO rating decision, the veteran was 
assigned the 60 percent disability rating for his 
hypertension effective from December 30, 1998.  Therefore, 
when his rating was reduced effective as of February 1, 2002, 
it had been in effect for less than five years, and the 
provisions of 38 C.F.R. § 3.344 do not apply.  

In this case, then, the RO properly applied the regulations 
regarding the procedure for reductions in ratings.  The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.

Propriety of rating reduction

The veteran is seeking restoration of his 60 percent 
disability rating for service-connected hypertension, which 
was reduced to 10 percent as of February 1, 2002.  In 
essence, the law requires that the service-connected 
disability must have demonstrated improvement in order for an 
assigned rating to be reduced.

The decision to reduce the veteran's disability rating was 
based on results of one VA examination conducted in December 
2000.  Basing the decision to reduce disability benefits on 
one VA examination is in accordance with the procedure set 
forth in VA regulations, as the veteran's 60 percent 
disability rating has not been in effect for 5 years.  See 
38 C.F.R. § 3.344(c) (2004).  Moreover, as discussed 
immediately below, there were additional medical records 
available which supported the ratings reduction. 

The Board has reviewed the evidence of record and finds that 
the relevant evidence demonstrates that the veteran's 
hypertension had improved as of the December 2000 VA 
examination.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c).  
As noted above, the blood pressure readings taken on December 
8, 2000 were 130/100 in the right arm and 124/94 in the left 
arm.  This is a substantial improvement over the readings 
from the April 1999 VA examination, or 200/130 in both arms 
in the beginning of the examination and 180/130 in both arms 
at the end of the examination. 

Moreover, and crucially, in reviewing the complete medical 
history of the veteran's hypertension, as is required by the 
various regulations cited by the Board above, it appears that 
the high blood pressure readings (diastolic of 130) during 
the April 1999 examination were isolated findings which were 
not replicated before or since.  Of the five blood pressure 
readings of record from August 1996 to the time of the April 
1999 VA examination, two were noncompensable, two warranted a 
10 percent rating, and one warranted a 20 percent rating.  Of 
the three blood pressure readings following the April 1999 VA 
examination until November 2001, two readings were 
noncompensable and one was 10 percent disabling.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101.    

Thus, the medical evidence demonstrates that in a period of 
slightly more than five years, or August 1996 to November 
2001, the veteran's blood pressure readings were mainly in 
the noncompensable or 10 percent disability range.  In light 
of the entire medical history, the elevated blood pressure 
readings from the April 1999 VA examination appear to have 
been an anomaly.  It further appears that the 60 percent 
rating was assigned thereafter without any other supporting 
evidence.  Although VA is cautioned not to reduce ratings on 
little evidence, the same concerns may be said to apply to 
radical increases in disability, as here, with little 
supporting evidence.   

In short, there appears to be in this case a long history of 
slightly elevated blood pressure readings, with one outlying 
finding in 1999 which triggered a hasty and ill-advised 
increase from 10 percent to 60 percent.  That was contrary to 
both the general rule that the entire medical history be 
concerned, and the specific 
rating criteria, 38 C.F.R. § 4.104, which indicates that 
blood pressure readings should not be looked at in isolation.  
Significantly, the medical evidence of record at the time of 
the ratings reduction shows that there was improvement in the 
veteran's hypertension disability after April 1999, and 
therefore the RO's reduction to a 10 percent disability 
rating was warranted under the pertinent law and regulations. 

The Board therefore finds that the RO correctly reduced the 
schedular rating assigned to the veteran's hypertension to 10 
percent under 38 C.F.R. §§ 3.105(e) and 3.344(c), and that, 
accordingly, restoration of the 60 percent rating that had 
been in effect prior to February 1, 2002 is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to restoration of 
the veteran's 60 percent disability rating for hypertension. 
The benefit sought on appeal is accordingly denied.



2.  Entitlement to an increased disability rating for a 
service-connected left ankle disability, currently evaluated 
as 20 percent disabling.

Pertinent Law and Regulations

The law and regulations generally pertaining to increased 
disability ratings have been set forth above and will not be 
repeated.

Specific schedular criteria

Under Diagnostic Code 5271 [ankle, limited motion], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2004).  Twenty percent is the 
maximum disability rating under this code.

Normal range of motion for the ankle is defined as follows: 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II (2004).

The Board observes in passing that the words "moderate" and 
"marked" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2004).  The 
Board observes in passing that "moderate" is defined as "of 
average or medium quality, amount, scope, range, etc."  
Webster's New World Dictionary, Third College Edition (1988) 
871.  "Marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous." Id. at 828.   

The remaining diagnostic codes pertaining to the ankle 
involve malunion of the os calcis or astragalus or ankylosis 
of the joint, none of which is present in this case.


Rating musculoskeletal disabilities 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2004).

Factual background

As has been discussed in connection with the first issue on 
appeal, a request for an increased rating must be viewed in 
light of the entire relevant medical history.  See 38 C.F.R. 
§§ 4.1, 4.41 (2004); see also Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).  However, the Court has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the file indicates that in service the veteran 
complained of left ankle pain, which eventually required 
arthroscopic surgery in September 1993.  The veteran filed a 
claim of entitlement to service connection for a left ankle 
disability in June 1995, which was granted in an October 1995 
rating decision.  A noncompensable disability rating was 
assigned.  

As was noted in the Introduction, the veteran filed a claim 
for an increased disability rating in February 2002.  The RO 
sent him a VCAA letter which informed him that a VA 
examination would be scheduled at the Minneapolis VAMC.  
The veteran presented for the VA examination in April 2002 
complaining of constant left ankle pain and periodic swelling 
that prohibited him from standing more than 30 minutes or 
walking long distances.  The examiner noted that the veteran 
had a limping gait with intention to protect his left side.  
Physical examination revealed no redness, warmth swelling or 
tenderness.  Range of motion in the left ankle was 0 to 10 
degrees dorsiflexion and 0 to 32 degrees plantar flexion.  
The examiner noted the patient completed all tests without 
pain.  A test for anterior ankle stability was negative.  The 
diagnosis was osteochondritis desiccans of the left ankle, 
complicated with reduction in range of motion.  The examiner 
further opined that in light of the fact that the veteran did 
not experience any pain during the examination, DeLuca was 
not applicable at the present time.  

The veteran's disability rating for a left ankle disability 
was increased to 20 percent disabling in an October 2002 
rating decision.

Treatment records from the  Minneapolis VAMC dated from 
August 2001 to December 2003 show the veteran occasionally 
complaining of left ankle pain that caused him difficulty in 
weightbearing.

Analysis

The veteran seeks an increased disability rating for his 
service-connected left ankle disability.  He currently 
complains of ankle swelling and chronic pain which requires 
prescription medication and sometimes causes him to used 
crutches or a cane for assistance in ambulation.  He argues 
that a 50 percent disability rating should be assigned based 
on prior ankle surgery and the fact that he takes pain 
medication.  

Assignment of diagnostic code

The veteran's service-connected left ankle disability is 
currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5271[ankle, limitation of 
motion of] (2004).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered the potential application of other 
diagnostic codes pertaining to the ankle and finds that, in 
light of the anatomical localization and symptomatology 
reported by the veteran, Diagnostic Code 5271 is the most 
appropriate diagnostic code by which to evaluate his left 
ankle disability.  The veteran has not suggested that any 
other diagnostic code would be more appropriate to his left 
ankle disability, but merely asked that all applicable code 
provisions be considered.  As noted above, there is no 
indication of the existence of ankylosis or any other 
symptomatology which would warrant consideration of the 
assignment of another diagnostic code.  

Schedular rating

The Board recognizes the veteran's argument that his left 
ankle disability warrants a 50 percent disability rating.  
However, under Diagnostic Code 5271, a 20 percent rating 
represents the maximum that can be assigned for limitation of 
ankle motion.  Accordingly, the outcome of this case hinges 
upon whether an extraschedular rating may be assigned.  This 
will be discussed below.

DeLuca considerations

Where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5271, DeLuca considerations are inapplicable.

The Board observes in passing that the April 2002 VA examiner 
noted that there was no additional loss of range of motion in 
the left ankle due to pain and further concluded that 
"DeLuca issue is not applicable for patient's left ankle 
condition at present time."    

Extraschedular evaluation

In essence, the veteran is seeking an increased disability 
rating on an extraschedular basis.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the December 2003 SOC the RO included recitation of the 
regulation for an extraschedular rating, and the veteran's 
representative recited such in a December 2004 statement.  
The Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2004) in connection with the issue on 
appeal.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

A record received by the RO in March 2000 revealed the 
veteran was attending school and working for a manufacturing 
company in the shipping and receiving department.  Further 
records reveal that the veteran participated in vocational 
rehabilitation.  The claims folder contains no evidence that 
the veteran's left ankle disability markedly interferes with 
his ability to work, and the veteran does not appear to 
contend that such is the case.  The veteran filed has stated 
that  his service-connected hypertension affected his ability 
to work; he has never argued that his left ankle disability 
has markedly interfered with employment. 

Moreover, there is no evidence of an exceptional or unusual 
clinical picture, or of any other factor which would allow 
for the assignment of an extraschedular rating.  
Specifically, the record does not show that the veteran has 
required any hospitalizations related to his left ankle after 
his separation from service.    

In short, although the veteran has requested a 50 percent 
rating for his ankle, he has demonstrated nothing in the way 
of an exceptional or unusual disability picture which would 
call for referral of this case for an extraschedular rating.  
The medical evidence of record shows that he has complaints 
of pain and some limitation of motion.  This is reflected in 
the 20 percent rating which is currently assigned, which is 
the maximum schedular rating available.  

As the Board noted above, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings. 
See 38 C.F.R. §§ 3.321(a), 4.1 (2004). 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. Thus, 
while in no way diminishing the impact that the disability 
has on the veteran's life style in general, the Board finds 
nothing in the record which may be termed exceptional or 
unusual so as to warrant consideration of an extraschedular 
rating.

In short, a preponderance of the evidence does not support 
the proposition that the veteran's service-connected left 
ankle disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2004).  Accordingly, referral of this issue to 
appropriate VA officials for extraschedular consideration is 
not warranted.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected left ankle disability.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to restoration of a 60 percent disability rating 
for hypertension is denied.

Entitlement to an increased disability rating for the 
service-connected left ankle disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


